Title: To James Madison from Samuel Latham Mitchill, 29 June 1816
From: Mitchill, Samuel Latham
To: Madison, James



Sir
New York, June 29th: 1816.

I have just returned from a visit to General John Smith, marshall of Newyork, at his residence on Long island.  He sank under a disease of the chest, after an illness of thirteen days.  The day but one before his death his daughter Miss Sarah Augusta Smith was, at his particular desire, married pursuant to a contract of some standing, to John L. Lawrence Esq, the late Secretary of legation to Sweden, and now a member of the legislative assembly of Newyork.
It is understood that the Son-in law of the deceased, will be an applicant for the office.  In the anxiety of the family when I came away, there was no conversation between him and me on the subject: but in mentioning to you this Solemn event, it seemed not improper to suggest a mode of filling the vacancy which his removal has made.  I have the honour to renew the assurances of my high respect

Saml Mitchill

